[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                       ________________________ ELEVENTH CIRCUIT
                                                                SEP 29, 2011
                              No. 10-14768                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                    D.C. Docket No. 3:10-cr-00065-LC-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

  versus

JEFFREY THOMAS BRYANT,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                            (September 29, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Jeffrey Thomas Bryant appeals the 78-month sentence he received after
pleading guilty to two counts of possessing a firearm as a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). His sentence reflects a 27-month upward

departure, imposed pursuant to U.S.S.G. § 4A1.3(a). On appeal, Bryant argues

that his sentence is substantively unreasonable.

      We review sentences for reasonableness under a deferential abuse-of

discretion-standard. See Gall v. United States, 552 U.S. 38, 41 (2007). The

burden of demonstrating unreasonableness lies with the party challenging the

sentence. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam). We find a sentence substantively unreasonable if, after considering the

totality of the facts and circumstances, we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors. See United States v. Irey, 612 F.3d 1160, 1189–90 (11th

Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011). That a sentence falls

below a statutory maximum penalty is an indicator of reasonableness. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam) (noting that

the defendant’s sentence was well below the statutory maximum when upholding

the sentence as substantively reasonable). Extraordinary circumstances are not

required to justify a sentence outside the Guidelines range. See Gall, 552 U.S. at

47.

                                          2
      Bryant’s 78-month sentence is substantively reasonable. The district court

considered his criminal history, which included thirty-one criminal convictions.

His criminal-history category did not account for six occasions on which Bryant

was convicted for serious offenses. Additionally, Bryant used marijuana while on

pre-trial release, and then attempted to hide that fact by providing fake urine for a

drug test. In light of Bryant’s history, the district court found that the public

should be protected from Bryant’s likelihood of future criminal conduct. The

district court also considered the § 3553(a) factors after hearing arguments from

both parties. Finally, Bryant’s sentence is below the statutory maximum of ten

years. Under these facts and circumstances, Bryant has failed to demonstrate that

the district court committed a clear error of judgment. Accordingly, we affirm.



      AFFIRMED.




                                           3